By the Court, Crockett, J.:
The action is ejectment in the usual form, and the complaint is not verified. The answer contains a general and specific denial of all the allegations of the complaint. The Court filed written findings, and entered a judgment for the defendants, from which the plaintiff appeals on the judgment-roll alone. The Court finds: 1st, That the land in controversy is a quarter section of public land; 2d, That on a certain day before the commencement of the action, the plaintiff paid to the United States Receiver at the land-office at San Francisco, in which district the land is situate, a sum of money “being the amount due to the United States Government for said land, and took his receipt therefor, having theretofore made the necessary proofs before the officers of the United States Land Office, San Francisco.” This is the only finding which it is pretended shows any title or right of entry in the plaintiff; and it is wholly insufficient for that purpose, for reasons too obvious to require comment.
Judgment affirmed. Remittitur forthwith.
Mr. Justice Rhodes did not express an opinion.